DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 

Related Application(s) – Prior Art of Record 
2.  The instant application is a divisional application (DIV) of parent application 15/895,370 (now USPN 10,592,941).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Claim Rejections - Double Patenting - (Obviousness-type, Issued Patent) 
3.  Claims 1-20 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of USPN 10,592,941 (the ‘941 patent) of related patent application 15/895,370. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)) 
Although the claims at issue in the instant application are not identical to those in the ‘941 patent, which issued from the parent application, they are not patentably distinct from each other because both the claims at issue and those of the ‘941 patent are directed to essentially the same subject matter, especially the limitations of the instant independent claims 1 and 15, from which all other claims respectively depend and therefore include the limitations thereof.  It would have been obvious to a person of ordinary skill in the art to modify claim 1 of the ‘941 patent to achieve the recited functions and/or structure found in claims 1 and 15 of the instant application, where instant claims 1 and 15 are broader in scope than independent claim 1 of the ‘941 patent. 
A timely filed terminal disclaimer in compliance with 37 CFR §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. (See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159; See also, MPEP §§706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.  The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/
patents/process/file/efs/ guidance/eTD-info-I.jsp. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696